                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
SALLIE SMITH and PETER SMITH, :
Individually and as Husband and Wife :
                                     :
                      Plaintiffs,    :              Case No. 5:19-cv-03001-JDW
                                     :
       v.                            :
                                     :
STATE FARM MUTUAL                    :
AUTOMOBILE INSURANCE                 :
COMPANY,                             :
                                     :
                      Defendant.     :
____________________________________:

                                            ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of Plaintiffs’ Motion For

Partial Summary Judgment (ECF No. 12) and Defendant’s Motion for Partial Summary Judgment

(ECF No. 14) including all responses and attachments thereto, and for the reasons set forth in the

Court’s accompanying Memorandum, the Court ORDERS as follows:

       1.      State Farm Mutual Automobile Insurance Company’s Motion for Partial Summary

Judgment (ECF No. 14) is GRANTED.

       2.      Plaintiffs Sallie and Peter Smith’s Motion for Partial Summary Judgment (ECF No.

12) is DENIED.



                                                    BY THE COURT:

                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
